8 F.3d 816
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Martin BULLOCK, Jr., Plaintiff-Appellant,v.Larry POWERS, Administrator;  Officer Brannon;  OfficerJackson; John Doe Insurance Company, Defendants-Appellees.
No. 93-6299.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 16, 1993.Decided:  November 4, 1993.

Appeal from the United States District Court for the District of South Carolina, at Spartanburg.
Martin Bullock, Jr., Appellant Pro Se.
W. Howard Boyd, Jr., RAINEY, BRITTON, GIBBES & CLARKSON, for Appellees.
D.S.C.
REVERSED.
Before WILKINSON, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Martin Bullock, Jr., filed an action in the district court under 42 U.S.C. § 1983 (1988) regarding an incident in the Spartanburg County Detention Facility.  A magistrate judge recommended that relief be denied, and advised Bullock that the failure to file timely objections to the report could waive appellate review of a district court order based on that recommendation.  The district court denied as untimely Bullock's motion for an extension of time to file objections and adopted the report of the magistrate judge.


2
Our review of the record discloses that Bullock's motion for extension was timely under the guidelines for computation set forth in Fed.  R. Civ. P. 6(a).   See Houston v. Lack, 487 U.S. 266 (1988) (notice of appeal deemed filed when delivered to prison authorities for mailing to clerk).  Therefore, we reverse the district court's order denying Bullock's motion for extension of time to file objections to the magistrate judge's report, and remand so that the district court may reexamine the motion as timely filed.  Fed. R. Civ. P. 6(b).  We intimate no view on the merits of the extension request.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

REVERSED